John Yardley plaint. agt. John Boden Bricklayer Deft in an action of the case for not responding the damage that sd Yardley hath Susteined as hee is master of the Katch Johns Adventure by sd Boden his remisness & neglect of his duty by not doing his worke according to his trust & promiss in building of a hearth on board the sd Katch whereby the plaintife by fire is damnified about Fifteen pound in mony with all due damages according to attachmt datd Janry 3d 1676. . . . The Jury . . . found for the Defendt costs of Court.